El Juez Asociado SeñoR De Jesús
emitió la opinión del tribunal.
Acogiéndose al procedimiento provisto en la Ley núm. 10 de 1917, José Camba radicó ana querella contra la Compañía Popnlar de Transporte en la Corte Manicipal de Bayamón sobre reclamación de salarios. Alegó como cansa de acción qne celebró nn contrato verbal de arrendamiento de servicios con la querellada, a virtud del cual el querellante desempe-ñaría el cargo de capitán de las embarcaciones que utiliza dicha compañía en su negocio de porteador público de pasa-*123jeros entre San Juan y Cataño; qne el salario convenido fué de $19.25 semanales por siete días de trabajo a la semana, a razón de $2.75 por día de faena de nueve boras; qne el querellante estnvo en el desempeño de sn empleo desde el 21 de julio de 1937 hasta el 21 de jnlio de 1940, y durante todo ese tiempo la querellada no le concedió el día de des-canso por cada seis días de trabajo que prescribe la ley, y que los días de descanso de que no disfrutó suman 156, que a razón de $2.75 cada uno montan a la cantidad de $429, can-tidad que no le ha sido satisfecha por la querellada ni en todo ni en parte a pesar de sus gestiones con ese fin. Ter-*mina la querella con súplica de sentencia que condene a la querellada a pagarle la cantidad de $429 con los demás pro-nunciamientos de ley.
A base de excepciones previas interpuestas por la que-rellada, la corte municipal desestimó la querella, recurriendo entonces el querellante para ante la Corte de Distrito de Bayamón, Reprodujo allí la querellada las mismas cuestio-nes de derecho que había interpuesto en la corte municipal, es decir, una “Moción sobre Nulidad de Citación y sobre Eliminación y Desestimación y Archivo de Querella,” una “Moción sobre Especificación de Detalles” y por último un escrito de “Excepciones Previas y Contestación.” La corte inferior, pasando sobre las cuestiones de derecho levantadas por la querellada, las declaró todas sin lugar declarando: (a) que la corte municipal tenía jurisdicción para conocer del caso, porque la querella está predicada en la reclamación de jornales devengados en días de descanso, siendo utilizado el procedimiento rápido que para la reclamación de salarios devengados establece la Ley núm. 10 de 1917, según ha sido enmendada; (b) que la querella aduce hechos constitutivos de causa de acción; y (c) que la querella no es ambigua ni ininteligible ni dudosa, y por el contrario ofrece a la quere-llada toda la información necesaria para preparar su contes-tación. Refiriéndose a la diferencia que trató de establecer *124la querellada entre empleados de una casa de comercio o industria y empleados de una empresa de utilidad pública, la rechazó la corte inferior declarando que el remedio que ofrece el estatuto se aplica a todos los empleados de casas de comercio o de industria, ya se dediquen a negocios priva-dos o a empresas públicas. La parte dispositiva de la reso-lución de la corte inferior ordenó que se devolviese el caso a la Corte Municipal de Bayamón para ulteriores procedi-mientos de conformidad con los trámites establecidos en la Ley núm. 10 de 1917, según ha sido enmendada.
Para revisar la citada resolución de la Corte de Distrito de Bayamón, radicó en este tribunal la Compañía Popular, de Transporte la petición de certiorari que ahora nos ocupa. Teniendo en cuenta el interés público envuelto en las cues-tiones suscitadas en este caso, - expedimos el auto de acuerdo con la Ley núm. 32 de 3 dé mayo de 1943, que nos concede discreción para dentro del recurso de certiorari considerar y revisar cualquier alegado error, tanto de procedimiento como de derecho sustantivo, sea o no revisable mediante apelación la resolución de que se trate.
 Las cuestiones levantadas por la peticionaria giran todas alrededor de la interpretación que a la luz de la Ley núm. 110 de 13 de mayo de 1937 debe darse al contrato de arrendamiento de servicios celebrado entre José Cumba y la Compañía Popular de Transporte. Ya conocemos los términos del contrato. Examinemos ahora la ley a que acabamos de referirnos. En lo pertiente dice así:
“Sección 1. — Que la Ley No. 54, aprobada el 28 de abril de 1930, ‘Para enmendar el artículo 553 del Código Penal y para otros fines,' queda enmendada, y reenaetada en su parte dispositiva del modo siguiente:
“ ‘Sección 1. — Que el artículo 553 del Código Penal tal como ha sido enmendado en agosto 9, 1931, marzo 28, 1914, noviembre 23, 1917 y mayo 20, 1925, quede enmendado de la manera siguiente:
“ ‘Artículo 553. — Los domingos, durante todo el día excepto cuando fueren domingos los días 24 de diciembre, y primero y 5 de *125enero; el primer lunes de septiembre (Labor Day), y el día 4 de julio; los días de fiesta legal desde las 12 a. m.; todos los sábados desde las 9 p. m.; todos los días laborables desde, las 6 p. m. y los días 24 y 31 de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrados al público; y una bora después de cerrados, no se permitirá ninguna clase de trabajo para los emplea-dos en los establecimientos comerciales e industriales, con excepción de los designados a continuación:
“ ‘6. Las empresas de utilidad pública y cuasi públicas, y los trabajos urgentes y necesarios para evitar peligro y considerables pérdidas de dinero.
“ 'Sección 2. — Los empleados y dependientes de las empresas y establecimientos exceptuado^ por la ley, que presten sus servicios a base de un salario anual, mensual, semanal o en cualquier forma, que no sea por jornal o ajuste a un tanto alzado, tendrán derecho a un día de descanso por cada seis de trabajo, con salario íntegro.’ ”
Siendo como es la querellada, aquí peticionaria, una em-presa de utilidad pública, su empleado José Cunaba, quien conforme aparece de la querella prestaba servicios a base de un salario semanal, tenía derecho por mandato expreso de la ley a que su patrono le diese un día de descanso por cada seis días de trabajo con salario íntegro por dichos siete días. En otras palabras, el patrono venía obligado a pagarle el salario correspondiente al día de descanso sin que pudiese exigirle a cambio de dicho salario, por prohibírselo la ley, el trabajo del empleado durante dicho día de descanso. Pero se arguye' que como el patrono y el empleado, conforme apa-rece de la faz de la demanda, trataron un salario de $19.25 por una semana de siete (no seis) días de trabajo, el salario correspondiente al día de descanso fue pagado por el pa-trono, y que no siendo la Ley núm. 110, supra, una ley de salario, es de aplicación lo dicho por este tribunal en el caso de Cardona v. Corte, 62 D.P.R. 61, 98:
“Es decir, si las partes en realidad convinieron en que el obrero recibiría $1.68 por doce horas, resultando que el tipo por hora es *12614 centavos, e] obreiro ya ha sido totalmente compensado al tipo ordinario por todas las doce horas, aunque él tendrá, desde luego, derecho a la compensación extra por la nov'ena hora que el estatuto ■específicamente dispone deberá recibir.”
No requiere gran esfuerzo el distinguir el presente del ■caso de Cardona, supra. En aquél la ley aplicada no obliga al patrono a pagar ninguna hora sin recibir a cambio del salario el correspondiente trabajo del obrero. De ahí que se dijera en dicho caso que si las partes en realidad habían convenido que el obrero habría de recibir $1.68 por doce horas, o sea a razón de catorce centavos la hora, al recibir la cantidad de $1.68 diarios había sido totalmente compen-sando por todas'las doce horas, aunque desde luego tenía derecho a la compensación extra que se prescribe por la ley para la novena hora. Pero la Ley núm. 110 dispone que el obrero o empleado, como lo era Cumba, de una empresa de utilidad pública y cuasi pública tiene derecho a recibir el salario correspondiente al día de descanso sin trabajarlo. De manera, pues, que cuando el supuesto patrono en el caso de Cardona, supra, conviene con su empleado u obrero un salario de $1.68 por cada día de doce horas de trabajo, se celebra un contrato con causa porque el obrero o empleado está recibiendo a cambio de las cuatro horas extras que tra-baja un salario que no tenía derecho a recibir si no prestaba el servicio. Empero, en el caso de autos el obrero, al con-venir con el patrono trabajar durante el día de descanso a cambio de un salario de $19.25 por siete días de trabajo, no está recibiendo compensación alguna por el trabajo de ese día, porque sin trabajarlo tiene derecho a recibir su salario íntegro por mandato de la ley. En otras palabras, el obrero está dando al patrono su labor del día de descanso a cambio de nada, y por consiguiente en lo que al trabajo de dicho día respecta no existe causa, y si asumiéramos a los efectos del argumento que la causa existe, sería ilícita en lo que res-pecta al patrono.
*127Establecida la anterior conclusión, es enteramente apli-cable lo prescrito en el artículo 1227 del Código Civil (ed. 1930), que dice:
“Los contratos sin causa, o con causa ilícita, no producen efecto alguno. Es ilícita la causa cuando se opone a las leyes o a la moral. ’ ’
No podrá argtiirse que el empleado podía renunciar al día de descanso con salario que le concede la ley. A ello se opone el artículo 4 del Código Civil, que en lo pertinente prescribe:
“Los derechos concedidos por las leyes son renunciables, a no ser esta renuncia contra la ley, el interés o el orden público, o en perjuicio de tercero.” (Itálicas nuestras.)
Que el precepto legal que concede un día de descanso a los obreros o empleados que se hallan en el caso de Cumba es uno de orden público, es una proposición que se prueba por sí misma (self-evident). Como ha dicho un eminente jurista español, “sólo es digno de respeto lo que se hace de conformidad con la ley.” Por consiguiente aquella parte del contrato de servicios en que Cumba se obligó a trabajar para su patrono el día de descanso que con salario íntegro le concede la ley, debe entenderse por no puesta y limitado el contrato a los términos claros y precisos de. la ley, es de-cir, el obrero o empleado a trabajar seis días y por esos seis días el patrono a pagarle el salario correspondiente a siete días.
¿Tiene derecho el interventor Cumba a ser compensado por el trabajo que realizó para su patrono durante los días de descanso a pesar de ser inexistente el contrato celebrado en lo que a dichos días respecta? A nuestro juicio, puede cobrarlo con el mismo derecho que si el día de descanso lo hubiese trabajado para cualquiera otra persona que no fuese su patrono regular. Decir que el obrero no tiene derecho a cobrar el precio razonable del trabajo que en beneficio de su patrono realizó durante los días de des-*128canso, equivale a ignorar el principio de justicia eterna a virtud del cual a nadie le es permitido enriquecerse injusta-mente a costa de otro. Tratando de este principio de de-recho, dice la Enciclopedia Jurídica Española, tomo 14, pág. 261:
“Enriquecimiento Torticero. Modo de enriquecerse injusto, que no se arregla a las leyes o a la razón. Es locución anticuada, pero que todavía se usa en lo forense, con alusión al principio de derecho consignado en la regla 17, tit. XXXIY, Part. 7a, según el cual nadie debe enriquecerse torticeiramente en perjuicio de otro-, que tiene su antecedente y origen en la ley 206 del Digesto. De regul. jur., a cuyo tenor ‘es conforme al Derecho natural que ninguno aumente su patrimonio con daño e injuria de otro.’ El texto Alfonsino es como sigue: ‘E aun dixeron (los sabios antiguos), que ninguno non deue enriquescep.’ tortizeramente. con daño de otro.’
“Según reiteradamente lia declarado la jurisprudencia, no se enriquece torticeramente, es decir, no aumenta su patrimonio con daño e injuria de otro, el que usa de su derecho, ni quien recibe lo que le corr'esponde con arreglo a las leyes y <por justo título (Itálicas nuestras.)
Ya hemos demostrado que el enriquecimiento que tendría el patrono carece de causa. Sobre la institución del enri-quecimiento injusto y su aplicación en el derecho civil espa-ñol, el tratadista Valverde, en una nota al calce de la pág. 642 del tomo 3 de su Tratado de Derecho Civil Español,, dice:
“La institución del enriquecimiento sin causa, es susceptible de aplicación en múltiples casos que es imposible prever, pues no sólo se ve su aplicación en el pago indebido, sino v. gr., en determina-das accesiones o incorporaciones a la propiedad, y en suma, siempre que baya existido un enriquecimiento, un aumento de la propiedad o en los derechos de. uno, de modo indebido o sin causa. Nuestro código, siguiendo al francés, no ha folrmulado respecto de ella prin-cipios generales, no así otros códigos como el alemán, que la regulan, y con razón, como fuente importantísima de obligaciones, pues ya hemos dicho que el principio jurídico del enriquecimiento sin causa, es ruia regla superior de equidad que domina, y cada día dominará más, muchas relaciones de derecho privado, naciendo de tal prin-*129eip'io la importante consecuencia de la restitución. Del enriqueci-miento sin causa, nace la acción m rein verso, para repetir el enri-quecimiento indebido, y como tal acción deriva ele un principio de equidad, en realidad no puede estar sometida en su ejercicio a ninguna regla determinada. Lo que sí importa decir es, que allí donde existe un enriquecimiento sin causa dependiente de otro, nace la obligación de restituir por parte de la persona enriquecida, sea cualquiera su condición y capacidad jurídica.
“Esta institución está basada en un principio de derecho que nadie discute, que admite la jurisprudencia de todos los países, y es que ‘nadie debe enriquecerse a costa de otro,’ y en dos funda-mentales condiciones: 1% que haya un enriquecimiento en el patri-monio de un individuo, y 2%- que este enriquecimiento no tenga causa jurídica. Se han expuesto varias teorías para explicar esta institución. ’ ’
Es verdad que nuestro Código Civil, como el español, no ha formulado principios generales respecto a la institución del enriquecimiento injusto. Pero como dice Valverde (véase la cita) no es necesario que el código regule esta institución, pues el principio jurídico de enriquecimiento sin causa es una regla superior de equidad que se aplica siempre que haya existido un injusto enriquecimiento. Esta institución no está basada en la existencia de un contrato. Si así fuera, no ha-bría necesidad de recurrir a ella, ya que las partes tendrían que atenerse al contrato, que es ley entre los contratantes. Ya hemos dicho que en el presente caso no sólo no existió causa por parte del patrono si que de haber existido, sería ilícita, porque constituye delito por parte del patrono no conceder a su obrero o empleado un día libre con salario íntegro por cada seis días de trabajo. No habiendo existido causa, el contrato es inexistente. Como dice Manresa, “Nulo en absoluto, sin producir efecto alguno, como celebrado sin explicación suficiente, sin razón de ser, es el contrato sin causa.” 8 Manresa, Código Civil (ed. 1907) 683. Y tra-tando de los contratos con causa ilícita, el mismo autor, ob. y t. citados a la página 788, dice: “Entendemos, en efecto, que los contratos con causa u objeto ilícitos, se deben repu-tar ante el derecho inexistentes.”
*130Por esta razón no es necesario disentir aquí los casos de García v. Cañada, 11 D.P.R. 421; Agosto v. Woods, 13 D.P.R. 369; Ledesma v. Araújo, 15 D.P.E. 249, y Ex parte Capó y Rivera, 59 D.P.E. 899, mencionados en el caso de Cardona, snpra, porqne en dichos casos existió cansa lícita y fneron resueltos a base del contrato de servicios, mientras que en el presente no existió contrato en lo que respecta al trabajo realizado durante el día de descanso, y el derecho a compensación surge, como hemos visto, a base de la doc-trina de enriquecimiento injusto, que no se aviene con la existencia de un contrato. Véanse los artículos 1434 y 1473 del Código Civil.
De la amplia discusión que de este caso hemos hecho, fá-cilmente se concluye que' la querella presentada por Cumba aduce hechos constitutivos de causa de acción a base de la doctrina de injusto enriquecimiento. Concedemos que la querella pudo ser mejor redactada, pero como dijéramos en Cardona v. Corte, supra (pág. 95), “Y si se levanta la cues-tión de perfección en las alegaciones, deberá recordarse que estos casos se originaron en la Corte Municipal a virtud de querellas suscritas por los obreros solamente, y que la sec-ción 6 de la Ley núm. 10, Leyes de Puerto Eico, 1917 (II, pág. 217), impone a las cortes el deber de no tomar en con-sideración defectos de forma en pleitos que en reclamación de salarios se traigan de acuerdo con ella.”
Como en el caso de Cardona, tantas veces citado, la que-rella en éste fué presentada en la corte municipal y suscrita por el empleado solamente.
Que en el presente caso se trata de una reclamación de salarios, es cuestión fuera de duda. Lo que se reclama no es, como hábilmente arguye el patrono, una indemnización por no haberse concedido al empleado su día de descanso. El empleado reclama el salario correspondiente al trabajo que realizó durante los días de descanso, para los cuales días la ley le concedió el derecho de recibir el salario sin traba-*131jar y el patrono, pasando por sobre el mandato expreso de la ley, pretendió y logró que trabajase sin retribución al-guna, puesto que la que le dió era la que la ley le ordenaba a darle sin que el obrero tuviese obligación de trabajar.
La cuestión que corresponde determinar abora es- si erró o no la corte de distrito al remitir el caso a la corte municipal para que se continuase allí su tramitación.
El artículo tres de la Ley para Reglamentar las Apela-ciones contra Sentencias de las Cortes Municipales en Plei-tos Civiles (Leyes de 1908, pág. 124), según fue enmendado por la Ley núm. 31 de 11 de mayo de 1934 (pág. 293), re-suelve sin lugar a dudas la cuestión planteada. Dicho ar-tículo en lo pertinente prescribe:
“Al anunciarse la vista de la apelación, el tribunal, a instancia del apelante, revisará y tomará en consideración cualquiera provi-dencia, resolución, auto u orden por los cuales se creyere éste per-judicado. Resueltas estas cuestiones se procederá a la vista de la catisa tal como resulta de las alegaciones, a no ser que en virtud de excepción previa, permitiese el juez que fueren enmendadas la demanda O la contestación. Dispuesto así el pleito para la vista, se tramitará como nuevo juicio, rigiendo paira el mismo todas las dis-posiciones y reglamentos judiciales aplicables a la vista de pleitos originalmente 'iniciados en la corte de distrito.” (Itálicas nuestras.)
Como muy bien dicen en su alegato los abogados del que-rellante, aquí interventor, en consonancia con el precepto legal transcrito, el juez de la corte de distrito no debió de-volver el caso a la corte municipal sino celebrar el juicio ante su propio tribunal.
Finalmente, debemos consignar que no estamos de acuerdo ni podemos aceptar como bueno el razonamiento del Tribunal Supremo de España expuesto en su' sentencia de 8 de enero de 1940, invocado por el abogado del patrono, aquí peticionaria, a saber:
“El derecho a las vacaciones no admite compensación en metálico porque ello se opondría a su finalidad de reportar un descanso bene-ficioso para la naturaleza del trabajador.”
*132A ese argumento podríamos replicar que el remedio su-gerido por 'dicho tribunal, lejos de curar, agravaría el mal que se trata de evitar, premiando al patrono al enriquecerlo a costa del trabajo del obrero. Impónganse fuertes penas al patrono que no concedió al obrero ese “beneficioso des-canso,” y lo que ba demostrado la experiencia ser más efec-tivo, obligúesele a pagar doble o triple compensación por el trabajo realizado durante el día que la ley concede al obrero para reponer sus fuerzas, pero no se castigue al que las más de las veces, ya por ignorancia, ya obligado por la miseria, se ve en la necesidad de renunciar con perjuicio de su salud ese beneficioso descanso que una ley humanitaria le concede, no sólo en beneficio propio, si que de la comunidad en general.
Las conclusiones a que llegó la corte inferior son correc-tas con excepción de aquella que dispone la devolución del caso a la corte municipal. Este pronunciamiento debe ser modificado en el sentido de ordenar que el caso continúe en la corte de distrito para su tramitación de conformidad con los principios expuestos en esta opinión. Así modificada la resolución, se confirma.